Title: James Madison to William Allen, 23 May 1834
From: Madison, James
To: Allen, William


                        
                            
                                Dr. Sir
                            
                            
                                
                                    
                                
                                
                            May 23d. 1834—
                            
                        
                        
                        I have just recd. your favor of the 21t: I regret the circumstance that my acct. with the Bank was overdrawn,
                            It may have resulted from some inadvertent confusion between my acct. with you & that of the Bank—I thank you for
                            the blank note inclosed in your letter, I take the liberty of filling it with the sum of 500$ I had hoped that the late
                            accommodation from the Bank would have releived me from such a necessity, should this further aid be obtained be so good
                            as to detail the amt. in the proper manner, between my acct. with you & the Bank. In the event of any failure I
                            wish to hear from you without delay———I am now hurrying my Tobaco to Richd. and altho’ the quality of some of it very good
                            the crop proves to be much short of my expectation owing to the unfavorableness of the latter part of the season.
                            Friendly respects
                        
                        
                            
                                J M
                            
                        
                    